Citation Nr: 1712476	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  11-32 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Larry Knopf, Attorney at Law


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1970 to April 1974.

The matter comes before the Board of Veterans' Appeals (Board) from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. Jurisdiction was subsequently transferred to the RO in Montgomery, Alabama, and that RO certified the Veteran's appeal to the Board in January 2013.

The Veteran initially requested a videoconference hearing before the Board in his
December 2011 VA Form 9 substantive appeal; however, at the time of the
scheduled Board hearing in March 2013 the Veteran's representative requested,
and was subsequently granted, a 60 day postponement. Then, in May 2013, the
Veteran's representative requested that the Board decide the claims on appeal. The
Board construes this request as a statement that the Veteran no longer desires a
hearing before the Board; therefore, the Veteran's prior hearing request is withdrawn and the Board will proceed to adjudicate the Veteran s appeal. 38
C.F.R. § 20.704(e) (2016).

In August 2014, the Board remanded the case for further development. The Board asked the RO to obtain any available records from the Social Security Administration (SSA) and VA treatment facilities pertaining to the claim. SSA notified the RO that the requested medical records do not exist. The VA treatment records were located and uploaded into the Veteran's case file. The Board finds there has been substantial compliance with its remand instructions. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders).

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claim regarding entitlement to service connection for PTSD must be REMANDED for further development.

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran filed his claim for entitlement to service connection for PTSD in February 2009. The Veteran was scheduled for a special psychiatric examination in August 2009; however, he cancelled the appointment and did not respond to additional inquiries to reschedule an appointment. The Board notes that the VA's duty to assist is not a one-way street, and the Veteran has a responsibility to cooperate in efforts to obtain information for his claim. Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).

In February 2009, the Veteran provided statements in support of his claim. Specifically, he contended that he experienced dreams where he woke-up in a sweat and saw dead soldiers. As part of his military occupational specialty (MOS), he was responsible for "bagging and tagging" bodies during the Vietnam conflict between June 1971 and June 1972. In an August 2009 correspondence, the RO concluded, that there was sufficient evidence to concede that a stressful event, significant enough to result in PTSD, had occurred.

Review of the Veteran's medical records confirms that he has been diagnosed with dementia, secondary to head trauma and has been shown to have an altered mental status related to stroke as listed under the Problems/Diagnoses section of his treatment notes. Furthermore, there is an indication of possible diagnosis of PTSD noted by positively endorsed symptoms on various PTSD screening questionnaires. Specifically, the Veteran affirmatively confirmed the following symptoms: loss of energy, irritability, anxiety, and/or sadness, super alert/watchful/on guard, upsetting thoughts or memories, exposure to combat, exposure to assault/rape, serious injury, and stress.

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are similar, but nonetheless distinct, from those for establishing entitlement to service connection generally. Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Entitlement to service connection for PTSD, in particular, requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and the in-service stressor. 38 C.F.R. §§ 3.304(f) and 4.125.

In the present case, while the Veteran has been diagnosed with a neuropsychiatric condition, the record does not establish or effectively rule-out a current diagnosis of PTSD. Therefore, the Board requires a VA examination with etiology opinion, performed by a mental health professional, in order to adequately adjudicate the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination, with a mental health professional, to determine the nature and etiology of his PTSD symptomatology. The claims file, including a copy of this remand, should be made available to the examiner, who should review it in conjunction with the examination. The examiner should take a complete history from the Veteran. All indicated tests and studies should be completed.

The examiner should address the following:

a. Does the Veteran have a current diagnosis of PTSD?

b. If a diagnosis of PTSD is established, the examiner should opine if it as least as likely as not (50 percent or greater probability) that the condition is etiologically related to a service-related stressor.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it.

Although the claims file must be reviewed by the examiner, his attention is drawn to the following evidence:

a. April 2001 PTSD Screen discussing experienced PTSD symptoms.

b. May 2001 Discharge Summary discussing treatment following a motor vehicle accident.

c. June 2001 Neuropsychiatric Consult with associated neuropsychological testing results.

d. July 2004 PTSD Screen discussing experienced PTSD symptoms.

e. February 2009 Emergency Department Triage Note discussing experienced PTSD symptoms.

f. April 2009 PTSD Screen discussing experienced PTSD symptoms.

The medical professional must provide a thorough rationale for each conclusion.

If the examiner cannot offer an opinion without resorting to speculation, please indicate such in your report and explain why an opinion cannot be offered.

2. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. The RO should address the service connection for PTSD on a direct, presumptive, and secondary basis.

If the claim remains denied, a supplemental statement of the case must be provided to the Veteran. The supplemental statement of the case must contain a discussion regarding all pertinent evidence of record. After the Veteran has an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




